Order of Transfer.
It appearing to the Court that the issues involved in the appeal in the above cause are matters within the jurisdiction of the District Court of Appeal, Fourth District of Florida, therefore, pursuant to the provisions of Florida Appellate Rules, it is ordered that said cause be transferred to said District Court for consideration and determination after five (5) days from this date unless, in the meantime, attorneys of record for the parties, or any of them shall bring to the attention of the Court that the cause is one which should he heard and determined by this Court. Unless such cause is shown by writing filed in this Court within the time stated, the Clerk shall complete the transfer in accord with the above directive without further order.